M. A. Sterner v. Commissioner.Sterner v. CommissionerDocket No. 51962.United States Tax CourtT.C. Memo 1956-33; 1956 Tax Ct. Memo LEXIS 263; 15 T.C.M. (CCH) 149; T.C.M. (RIA) 56033; February 14, 1956*263  M. A. Sterner, 107-19 70th Avenue, Forest Hills, N. Y., pro se.  Emil Sebetic, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined a deficiency of $425.74 in petitioner's income tax for the calendar year 1947. Although petitioner entered an appearance at the hearing, he offered no evidence. Petitioner is an individual residing in Forest Hills, New York. He filed an income tax return for the calendar year 1947 with the collector of internal revenue for the third district of New York. Respondent determined a deficiency in petitioner's income tax for that year as follows: ADJUSTMENTSNet income disclosed by return$ 8,350.84Unallowable deductions andadditional income: (a) Loss from business$1,114.16(b) Interest income350.00(c) Miscellaneous deduc-tions500.001,964.16Total$10,315.00Nontaxable income and additionaldeductions: (d) Taxes$ 69.70Net income as corrected$10,245.30Personal exemptions* 1,500.00Net income subject to normal andsurtax$ 8,745.30Corrected tax liability$ 2,102.73Tax liability disclosed by return1,676.99Deficiency in income tax$ 425.74*264 Petitioner has failed to establish that the respondent's determination is invalid or erroneous. There is a deficiency in income tax due from the petitioner for the calendar year 1947 in the amount of $425.74. Decision will be entered for the respondent.  Footnotes*. Additional exemption has been allowed for Carl Sterner.↩